Citation Nr: 0906463	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  04-24 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for 
sinusitis with deviated septum.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1969 to April 1971 and from August 1984 to January 
2003.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision by the Muskogee, Oklahoma Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran's claims file 
is now in the jurisdiction of the Cleveland, Ohio RO.  A June 
2005 rating decision increased the rating for sinusitis from 
0 percent to 10 percent for the entire period since February 
1, 2003.  A Travel Board hearing was held before the 
undersigned in December 2007; a transcript of the hearing is 
of record.  These issues were before the Board in March 2008 
when they were remanded for additional development.

By testimony provided at the December 2007 Travel Board 
hearing, the Veteran raised the issue of entitlement to a 
compensable rating for hypertension.  In the March 2008 
Remand, the Board referred this issue to the RO for 
appropriate action.  Since it has not been developed for 
appellate review, it is once again referred to the RO for 
appropriate action.

By rating decision in October 2008, the RO granted service 
connection for erectile dysfunction.  The United States Court 
of Appeals for the Federal Circuit has held that the RO's 
award of service connection for a particular disability 
constitutes a full award of benefits on the appeal initiated 
by the veteran's notice of disagreement on such issue.  
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  
Therefore, that matter is not before the Board.

The matter of entitlement to a rating in excess of 10 percent 
for sinusitis with deviated septum is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if any action on his part is 
required.




FINDING OF FACT

Throughout the period of the appeal, the Veteran's DDD of the 
lumbar spine has been manifested by no more than moderate 
limitation of lumbosacral spine motion; flexion of the 
thoracolumbar spine is not limited to 30 degrees or less; 
incapacitating episodes are not shown; and separately 
compensable neurological symptoms are not shown.  


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the 
Veteran's service-connected DDD of the lumbar spine.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 &. Supp. 2008); 38 C.F.R. § 
4.71a, Diagnostic Codes (Codes) 5292, 5293, 5295 (as in 
effect prior to September 26, 2003); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Codes 5235-5243, 4.124a, Code 8529  
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For the issue decided herein, the appeal is from the initial 
rating assigned with the grant of service connection.  The 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, statutory notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is 
exercising his right to appeal the rating assigned.  
Regardless, a May 2004 statement of the case (SOC), July 2005 
and November 2008 supplemental SOCs (SSOCs), and a May 2008 
letter from the RO properly provided the Veteran notice of 
the criteria for rating low back disability, as well as 
further notice on the downstream issue of an increased 
initial rating, including of what the evidence showed, and 
why the current rating was assigned.  The Veteran has had 
ample opportunity to respond/supplement the record.  He is 
not prejudiced by this process; notably, he does not allege 
that notice in this case was less than adequate or that he is 
prejudiced by any notice deficiency.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. Peake, 
22 Vet. App. 128 (2008).

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's pertinent medical records has been 
completed.  He did not identify any pertinent, outstanding 
treatment records.  The RO arranged for a VA examination in 
May 2005.  The Veteran testified at a hearing in December 
2007.  Evidentiary development is complete.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

II.  Increased Rating for DDD of the Lumbar Spine

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

At the outset, it is noteworthy that the portion of the 
Rating Schedule pertaining to evaluation of disabilities of 
the spine was amended during the pendency of this appeal.  
From their effective date the veteran is entitled to a rating 
under the revised criteria (if such are found more 
favorable).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain is evaluated under Code 5295, limitation 
of motion of the lumbar spine is evaluated under Code 5292, 
and intervertebral disc syndrome is evaluated under Code 
5293.  A 20 percent rating is warranted for lumbosacral 
strain where there was muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position.  A (maximum) 40 percent rating is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 20 
percent rating if it is moderate and a (maximum) 40 percent 
rating if it is severe.  38 C.F.R. § 4.71a, Code 5292 (2003).  
[As ankylosis or complete bony fixation of the spine is not 
shown, Codes 5289, 5286 do not apply.]

Under the criteria in effect prior to September 26, 2003, 
intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 (combined rating tables) 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.  A 20 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months.  38 C.F.R. § 4.71a, Code 5293 (2003).

Note 1 provides that for the purposes of ratings under Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  38 C.F.R. § 4.71a, Code 5293 
(2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more or less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.

Under the criteria effective September 26, 2003, lumbosacral 
strain, degenerative arthritis of the spine and 
intervertebral disc syndrome are each rated under the General 
Rating Formula for Rating Diseases and Injuries of the Spine 
(General Rating Formula, outlined below).  38 C.F.R. § 4.71a, 
Codes 5237, 5242 and 5243 (2008).

Under the General Rating Formula, effective September 26, 
2003, with or without symptoms such as pain, stiffness or 
aching in the area of the spine affected by residuals of 
injury or disease, the following ratings will apply.  A 20 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent rating is warranted for 
unfavorable ankylosis of the entire spine.

There are several notes set out after the General Rating 
Formula criteria, which provide the following: Neurological 
abnormalities are to be rated separately under an appropriate 
diagnostic code.  For purposes of VA compensation, normal 
forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right 
lateroflexion is 0 to 30 degrees, and left and right lateral 
rotation is 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateroflexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is to 240 degrees.  In exceptional cases, an examiner 
may state that, because of age, body habitus, neurological 
disease, or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in the regulation.  Each range of 
motion should be rounded to the nearest 5 degrees.

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

The Veteran was examined in October 2002, prior to his 
discharge from service.  Historically, the Veteran reported 
that he first injured his back in 1985 when he fell over a 
log.  Thereafter, he caught his back on the hatch of track 
vehicles on several occasions.  More recently, he underwent 
lumbar disc surgery in early 2002.  Currently, he complained 
of pain in his back radiating to his right leg and numbness 
in both legs.  He walked with a cane.  Upon examination, a 
surgical scar was noted on the Veteran's lower back.  The 
scar was not tender or disfiguring; there was no keloid 
formation.  Some mild paraspinous muscle spasm and tenderness 
were noted in the middle and right back.  The Veteran had 
pain with motion of the lumbar spine.  Range of motion was: 
flexion to 90 degrees with pain at the last 10 degrees; 
extension to 15 degrees; lateral flexion to 25 degrees 
bilaterally; and lateral rotation to 35 degrees bilaterally.  
Range of motion was not affected by weakness, fatigue, lack 
of endurance, or incoordination.  There was no ankylosis.  
Straight leg raising was positive on the right only beginning 
at 30 degrees.  X-rays of the lumbar spine revealed no 
significant arthritis, disc narrowing, or abnormal alignment.  

In November 2002, the Veteran underwent a VA examination 
prior to discharge.  The Veteran complained of improved lower 
back pain following laminectomy in the L5-S1 region.  He also 
complained of radiation to the left anterior lateral thigh 
with numbness and tingling.  He complained of problems 
walking but denied any changes in bowel or bladder habit.  
Upon examination, the back was straight without midline 
defect.  Range of motion was full without paraspinal 
tenderness or spasm.  Neurological examination revealed 
normal (5/5) strength throughout.  Straight leg raising was 
negative bilaterally.  There was some decrease in sensation 
to light touch and pinprick along the left anterior thigh 
distribution.  Reflexes were 2+ bilaterally and symmetric in 
the lower extremities.  The impression was lower back pain.  
The examiner opined, "Since the veteran's lower back pain 
has improved subsequent to surgery, it is more likely than 
not that this pain will continue to improve with additional 
intervention.  The veteran also has clinical features 
consistent with lateral femoral cutaneous neuropathy as well, 
though the description of the pain is not classic."

A February 2003 rating decision granted service connection 
for DDD of the lumbar spine with femoral cutaneous neuropathy 
with a 20 percent evaluation, effective February 1, 2003.

VA outpatient treatment records dated in 2003 and 2004 note 
the Veteran's history of back surgery in February 2002 and 
his current complaints of low back pain and bilateral leg 
numbness.  Medication was prescribed for his pain.

Private treatment records from Dr. M. note that the Veteran 
was seen in March 2003 with complaints of constant, moderate 
low back pain and a request for refills of pain medication 
(Motrin).  He also complained of radicular bilateral leg pain 
but denied numbness or weakness of the legs.  Upon 
examination, there was midline lumbar pain on palpation.  
Deep tendon reflexes were 2/4 in the lower extremities.  
Muscle strength was full (5/5).  There was limited active 
range of motion on flexion, extension and lateral bending.  
Bilateral straight leg raise was negative.  When the Veteran 
was seen in June 2004, he complained of daily back pain but 
denied weakness or numbness in his legs.  He was currently 
being treated with Motrin.  Examination revealed tenderness 
to palpation, full (5/5) muscle strength, limited active 
flexion and extension and negative bilateral straight leg 
raise.  A June 2004 MRI of the lumbar spine revealed post-
surgical changes at the L5-S1 level with only minimal 
enhancement of the posterior disc at L5-S1 and no evidence of 
a recurrent disc extrusion, significant central spinal 
stenosis, or definite nerve root impingement.

A May 2005 VA examination report notes the Veteran's 
complaints of constant pain as well as weakness and tightness 
in his back.  He complained that he was unable to lift more 
than 20 pounds.  He had difficulty with stairs and with 
standing for long periods of time.  The Veteran also 
complained of numbness in his right leg, dragging his right 
foot and stumbling.  He denied any loss of bladder or bowel 
control.  He denied any recent periods of incapacitation 
requiring hospitalization or bed rest prescribed by a 
physician.  Examination of the back revealed a slight loss of 
the normal lumbar lordosis.  The Veteran had full range of 
motion of the lumbar spine with flexion to 90 degrees with 
pain and palpable spasm, extension to 30 degrees, lateral 
flexion to 30 degrees bilaterally, and lateral rotation to 30 
degrees bilaterally with pain.  Repetitive testing revealed 
slightly decreased range of motion by 10 degrees.  
Neurological examination revealed no evidence of right foot 
drop.  Cranial nerves were grossly intact.  Deep tendon 
reflexes were 2+ and equal; strength was 5/5 and equal.  
There were no focal deficits.  The Veteran did have an area 
of paresthesia over the left thigh.  A May 2005 EMG report 
notes that the Veteran was referred for an evaluation of his 
back and leg pain.  The findings were all normal.  
Specifically, the sensory conductions in bilateral sural 
nerves and the motor conductions in bilateral peroneal nerves 
were normal.  In addition, the needle electrode examination 
was normal.

VA treatment records dated from 2005 to 2008 note the 
Veteran's ongoing complaints of low back pain.  When the 
Veteran was seen in March 2008, range of motion of the back, 
while painful, was not particularly limited.  

For the period of the appeal, the medical evidence does not 
show severe lumbosacral strain, listing of the whole spine, 
positive Goldthwaite's sign, marked limitation of forward 
bending or abnormal mobility on forced motion.  Therefore, 
that the criteria for a rating greater than 20 percent for 
lumbosacral strain under Code 5295 are not met.  In addition, 
the Veteran's limitation of lumbar motion has not more nearly 
approximated severe than moderate.  The Board acknowledges 
that the Veteran experiences chronic low back pain, and has, 
as required, considered the effect of pain in evaluating his 
disability.  However, the fact that he experiences pain was 
taken into consideration with the assignment of the 20 
percent rating, and any functional impairment due to pain is 
encompassed by such rating.  See 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Code 5292.  Consequently, the medical evidence of 
record for the period of the appeal does not provide a basis 
for a rating greater than 20 percent under Code 5292.

Moreover, the medical evidence does not show that the 
Veteran's service-connected low back disability has been 
productive of incapacitating episodes (as defined above) of 
at least 4 weeks but less than 6 weeks during a 12 month-
month period so as to warrant an increased rating under 
either Code 5293 (effective September 23, 2002) or Code 5243 
(effective September 26, 2003).  In fact, during the May 2005 
VA examination, the Veteran denied any incapacitating 
episodes whatsoever.  Furthermore, the medical evidence does 
not show that forward flexion of the thoracolumbar spine was 
limited to 30 degrees, or favorable ankylosis of the 
thoracolumbar spine so as to warrant an increased rating 
under the General Rating Formula (2008).  

In addition, although cutaneous nerve neuropathy has been 
noted, the neurological impairment shown is not equivalent to 
severe to complete paralysis, so as to warrant a 10 percent 
rating under Code 8529.  See 38 C.F.R. § 4.124, and Note 
following § 4.124a, Code 8412.  There is no evidence of other 
neurological symptoms (bladder or bowel disturbance, e.g.,) 
which would warrant a compensable rating, and a separate 
rating for neurological impairment is not warranted. 

There are no other potentially applicable rating criteria 
that would provide for an increased rating for the Veteran's 
service-connected low back disability at any time during the 
appeal period.  The Board has considered the evidentiary 
equipoise rule in reaching this decision but has determined 
that it does not apply because the preponderance of the 
evidence is against this claim.  Accordingly, it must be 
denied.


ORDER

A rating in excess of 20 percent for DDD of the lumbar spine 
is denied.


REMAND

With regard to the Veteran's service-connected sinusitis with 
deviated septum, the medical evidence of record notes the 
Veteran's history of sinus surgery in 2004.  Medical records 
associated with this surgery (presumably performed by his 
private physician) are not of record.  Moreover, this is also 
significant as it raises a question of whether a temporary 
total convalescence rating is warranted for a period of time 
during the appeal period.  38 C.F.R. § 4.30.  Where (as here) 
the rating appealed is the initial rating assigned with a 
grant of service connection, the entire appeal period is for 
consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  As consideration regarding whether the 
Veteran was entitled to a temporary total evaluation at any 
time during the appeal period is inextricably intertwined 
with the increased rating claim on appeal, both issues must 
be adequately addressed prior to final adjudication of the 
Veteran's increased rating claim.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (finding that two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).

The Board also notes that governing regulation provides that 
where evidence requested in connection with an original claim 
is not furnished within 1 year after the date of request the 
claim will be considered abandoned [emphasis added].  
38 C.F.R. § 3.158(a).   

Accordingly, the case is REMANDED for the following:

1.  With the Veteran's cooperation 
(identifying sources and providing any 
necessary releases), the RO should secure 
complete clinical records (those not 
already of record) of the Veteran's 2004 
sinus surgery and follow-up treatment.  
In conjunction with this request the 
Veteran should be reminded of the 
provisions of 38 C.F.R. § 3.158(a).  The 
RO should secure copies of the complete 
records of surgery, treatment, or 
evaluation from all sources the Veteran 
identifies.  If any provider does not 
respond, the Veteran should be so 
advised, and reminded that ultimately it 
is his responsibility to ensure that any 
private records are secured.  

2.  Thereafter, the RO should review the 
Veteran's claims file and determine 
whether he is entitled to a temporary 
total convalescence rating under 
38 C.F.R. § 4.30 at any time during the 
appeal period.  If a temporary total 
rating under 38 C.F.R. § 4.30 is denied, 
and the Veteran files a timely notice of 
disagreement with such determination, the 
RO should issue an appropriate SOC and 
notify the Veteran that that matter will 
be before the Board only if a timely 
substantive appeal is submitted.

3.  The RO should then re-adjudicate the 
claim for increased rating (to encompass 
the determination as to a Section 4.30 
rating requested above).  If it remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case and give the Veteran the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


